COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00094-CR


LEONARD JAMES HALL                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1352061D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      This is an appeal from a judgment revoking deferred adjudication

community supervision and adjudicating guilt. In 2013, Appellant Leonard James

Hall pleaded guilty, pursuant to a plea agreement, to aggravated assault with a

deadly weapon.     See Tex. Penal Code Ann. § 22.02(a)(2) (West 2011).

Following this plea, the trial court placed Hall on seven years’ deferred


      1
      See Tex. R. App. P. 47.4.
adjudication community supervision and imposed a $700 fine. In 2015, the State

filed a petition to proceed to adjudication, alleging in five paragraphs multiple

violations by Hall of the conditions of his deferred adjudication community

supervision. Hall pleaded not true to all five alleged violations. The trial court

found that Hall had committed the violations alleged in paragraphs 1, 2, 3, and 5;

revoked Hall’s deferred adjudication community supervision; adjudicated his guilt

of the offense of aggravated assault with a deadly weapon; and sentenced him to

seven years’ confinement. In a single issue, Hall argues that the seven-year

sentence imposed by the trial court is excessive and disproportionate. We will

affirm.

      Hall concedes that he did not object to his punishment when it was

imposed, nor did he raise this complaint in a motion for new trial. We have held

on numerous occasions that this type of claim must be preserved at the trial court

level. See Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet.

ref’d); Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort Worth 2005, no

pet.); see also Cisneros v. State, No. 02-06-00103-CR, 2007 WL 80002, at *1

(Tex. App.—Fort Worth May 23, 2007, pet. ref’d) (mem. op., not designated for

publication) (collecting cases); cf. Burt v. State, 396 S.W.3d 574, 577 (Tex. Crim.

App. 2013) (“A sentencing issue may be preserved by objecting at the

punishment hearing, or when the sentence is pronounced.”). Because Hall did




                                        2
not raise his complaint in the trial court, the complaint is forfeited. 2 We overrule

Hall’s sole issue.

      Having overruled Hall’s sole issue, we affirm the trial court’s judgment.


                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 27, 2015




      2
        Even if we were to reach the merits of Hall’s complaint, his punishment is
within the statutory limits for the offense. See Tex. Penal Code Ann. §§ 12.33(a),
30.02(c)(2) (West 2011). Punishment that is imposed within the statutory limits
and based upon the sentencer’s informed normative judgment is generally not
subject to challenge for excessiveness except in “‘exceedingly rare’” situations.
Kim, 283 S.W.3d at 476 (quoting Ex parte Chavez, 213 S.W.3d 320, 323–24
(Tex. Crim. App. 2006)); see also Davis v. State, 323 S.W.3d 190, 195–96 (Tex.
App.—Dallas 2008, pet. ref’d) (stating that punishment within statutory range was
not excessive, cruel, or unusual when defendant argued that the penitentiary
could not provide treatment for his medical condition).


                                         3